Citation Nr: 0710066	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for nonservice-connected death pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had over 11 years of active service, including 
from September 1974 to September 1977.  He died in August 
2004.  The appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Waco, Texas.  In 
October 2006, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  In this 
case, a review of the record shows the appellant has not been 
adequately notified of the evidence necessary to substantiate 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claim is provided.  

VA law provides that a recognized marriage is defined as one 
which is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2006).  
The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in the case not 
involving marriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002). 

In Gregory v. Brown, 5 Vet. App. 108 (1993), the Court found 
unlawful that the portion of 38 C.F.R. § 3.53(a) (1992) 
stating that the requirement of continuous cohabitation would 
be met if the evidence shows that there was no separation due 
to the fault of the surviving spouse.  The Court also held 
that the without-fault requirement was not a continuing one: 
"fault, or the absence of fault, is to be determined based 
on an analysis of conduct at the time of the separation."  
Id. at 112.   As a result of the Gregory decision, the 
regulations under 38 C.F.R. § 3.53(a) were revised in a 
manner more favorable to claimants effective from May 13, 
1994.  See 59 Fed. Reg. 32658 (June 24, 1994).  

The revised regulation now provides that the requirement that 
there must be continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2006).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 

In this case, the record shows the veteran and the appellant 
were legally married in North Carolina in October 1968, that 
the veteran and the appellant had a child, M.A.G., in August 
1969, that the appellant believed the veteran had divorced 
her in 1970 or 1971 so she subsequently married L.C.P., and 
that the veteran had married M.A.S. in January 1970.  The 
appellant submitted correspondence dated in June 2006 showing 
she was receiving disabled widow's benefits; however, the 
apparent Social Security Administration determination as to 
her status as a surviving spouse is not of record.  The 
available records show the veteran did not acknowledge his 
previous marriage to the appellant or their child in any 
document he provided for VA benefits.  

Although the Cumberland County, North Carolina Clerk of the 
Superior Court was unable to locate a divorce decree for the 
names and years provided, it was recommended that the North 
Carolina Department of Vital Records be contacted and 
provided the same information regarding the possible divorce.  
It does not appear that this has been accomplished.

The Board also notes that the veteran's service personnel 
records have not been obtained and that insurance forms or 
other documents possibly included in those records may 
clarify whether the appellant's marriage to the veteran was, 
in fact, legally terminated as she was told.  The appellant 
should also be requested to provide documentation of her 
divorce in November 1966 before she married the veteran and 
documentation of her marriage to L.C.P. after she believed 
she had been divorced from the veteran.  Therefore, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The appellant must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claim.  

2.  The appellant should be requested to 
provide documentation of her prior 
divorce in November 1966 and of her 
marriage to L.C.P.  

3.  Appropriate efforts should be taken 
to obtain the veteran's complete service 
personnel records.  

4.  An attempt should be made to 
determine whether a divorce was obtained 
by either the veteran or the appellant in 
Tarrant County, Texas in 1969, 1970, or 
1971.  If the local county does not have 
any such records, an inquiry should be 
made to the Texas department in charge of 
vital records as to whether a divorce was 
obtained by either the veteran or the 
appellant in any county in Texas in 1969, 
1970, or 1971.  

5.  The North Carolina Department of 
Vital Records should be contacted and 
requested to provide, if possible any 
information regarding whether a divorce 
was obtained by either the veteran or the 
appellant in any county in North Carolina 
in 1969, 1970, or 1971.  

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

